

AMENDMENT TO STOCK PURCHASE AGREEMENT


Pursuant to the signed Agreement for Purchase and Sale of Stock dated January
31, 2007, the following amendment is made to section 1.2 and 2.0 of the
Agreement.


Date: March 15, 2007


Original:


1.2 Procedure for Closing.
The closing of the transaction contemplated by this Agreement shall be held at
FTS Group, Inc. 7610 West Hillsborough Ave., Tampa, Florida 33615, on January
22, 2007, at 1:00 p.m. EST, or such other place, date and time as the parties
hereto may otherwise agree (such date to be referred to in this Agreement as the
"Closing Date").




2.0 Amount and Payment of Purchase Price.


The purchase price of the Stock shall be $45,000 in accordance with the
allocation set forth in Exhibit "A" attached and incorporated herein, all in the
aggregate sum of Forty Five Thousand ($45,000) Dollars and 00/100.


In addition to cash paid out on the Closing Date, the Purchaser agree to issue
1,500,000 free trading shares subject to a six (6) month lock up and twelve (12)
month leak out agreement to Ralph Massetti as Seller, and 1,000,000 free trading
shares to Rochester Capital Partners, as Finder, subject to a lock-up and leak
out agreement.


$10,000 of the $45,000 purchase price shall be held in escrow on the Closing
Date and released upon completion of the audited financials for
SalesRepCentral.Com, Inc., for the fiscal years ended 2002 through 2006,
expected to take approximately two to four weeks from the Closing Date to
complete.  


As Amended:


Amendment #1


1.2 Procedure for Closing.
The closing of the transaction contemplated by this Agreement shall be held at
FTS Group, Inc. 7610 West Hillsborough Ave., Tampa, Florida 33615, on March 20,
2007, at 1:00 p.m. EST, or such other place, date and time as the parties hereto
may otherwise agree (such date to be referred to in this Agreement as the
"Closing Date").




2.0 Amount and Payment of Purchase Price.


The purchase price of the Stock shall be $45,000 Forty Five Thousand ($45,000)
Dollars and 00/100, in accordance with the allocation set forth in Exhibit "A"
attached and incorporated herein, but not at closing. All funds will be paid in
accordance with Amendment #1 to Section 2.0 of the Stock sale and Purchase
Agreement.


In addition to cash, within 30 days of the Closing Date, the Purchaser agrees to
issue from the acquired preferred shares 1,500,000 pre split free trading shares
subject to a six (6) month lock up and twelve (12) month leak out agreement to
Ralph Massetti as Seller, and 1,000,000 pre split free trading shares to
Rochester Capital Partners, as Finder, subject to a lock-up and leak out
agreement.


The entire cash purchase price of $45,000 shall be paid subject to final
contractual debt payout calculations, completion of audited financial statements
for the fiscal years of 2002 through 2006, within 14 days of the Company’s
common shares begin trading on the over the counter bulletin board or pink
sheets stock markets.








IN WITNESS WHEREOF, the parties have executed this Amendment so that it is
deemed effective as of the day and year first written above.


SELLER:      PURCHASER:
SalesRepCentral.Com, Inc.    221 Fund, LLC.




By:     /s/ Ralph Massetti     By: /s/ Scott Gallagher     
Ralph Massetti, President    Scott Gallagher


Dated: March 15, 2007    Dated: March 15, 2007


Ralph Massetti
An individual




By:       /s/ Ralph Massetti     
Ralph Massetti, President

